In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00034-CR



            CLIFFORD CLARK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 17F1212-102




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                 MEMORANDUM OPINION
         Clifford Clark was convicted after a bench trial of arson of a habitation and sentenced to

thirty years’ imprisonment. See TEX. PENAL CODE ANN. § 28.02(d)(2). The trial court ordered the

sentence to run concurrently with two other arson convictions Clark appeals in companion cause

numbers 06-19-00033-CR and 06-19-00051-CR, and consecutively with two convictions for

harassment while in a correctional or detention facility, which Clark appeals in companion cause

number 06-19-00023-CR. See TEX. PENAL CODE ANN. § 22.11(a). The trial court also ordered

Clark to pay $234.00 in court costs for all five convictions even though the cases were consolidated

for trial.

         Clark’s brief raises an issue common to his appeals in this case and in cause numbers 06-

19-00033-CR and 06-19-00051-CR. Specifically, Clark argues that the trial court erred in

admitting the hearsay testimony of a deputy fire marshall. For reasons stated in our opinion in

cause number 06-19-00033-CR, we find that Clark was unharmed by error, if any, in the admission

of the testimony. Clark has also filed a brief raising issues common to all his appeals. He argues

that (1) the record does not contain sufficient evidence showing his competence to stand trial was

evaluated by a qualified psychologist, (2) the trial court erred in finding him competent to stand

trial, (3) his counsel rendered ineffective assistance in failing to request an evaluation of his sanity

at the time of the offense, (4) his oral waiver of a jury trial was invalid and unintelligently made

on the trial court’s representation that all sentences would run concurrently, (5) each judgment

mistakenly references the existence of a plea bargain, and (6) the trial court erred in assessing

duplicative court costs for each conviction.


                                                   2
       We addressed these issues in detail in our opinion of this date on Clark’s appeal in cause

number 06-19-00023-CR. For the reasons stated there, we likewise conclude that Clark’s first

complaint is meritless and unpreserved, the trial court did not abuse its discretion in finding Clark

competent to stand trial, and Clark failed to meet his burden to show counsel rendered ineffective

assistance. We also find Clark’s jury trial waiver valid because he was not harmed by the lack of

a written waiver and the record fails to show Clark’s waiver was based on misinformation that his

sentences would not be stacked.

       While we agree that court costs should not have been assessed in each case since they were

consolidated for trial, the amount of the cost “is determined according to the category of offense”

and “must be assessed using the highest category of offense that is possible based on the

defendant’s convictions.” TEX. CODE CRIM. PROC. ANN. art. 102.073(b). Clark’s conviction for

arson of a habitation in this case held the highest category of offense as compared to his remaining

convictions. As a result, the assessment of court costs was proper in this case.

       That said, we sustain Clark’s last point of error and modify the judgment by deleting the

phrase “Terms of Plea Bargain.” As modified, we affirm the trial court’s judgment.




                                              Scott E. Stevens
                                              Justice

Date Submitted:        November 13, 2019
Date Decided:          January 6, 2020

Do Not Publish


                                                 3